DETAILED ACTION

Status of Claims

This action is in reply to the application filed on June 24, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 10-15, 17 and 19 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Rouaix (US PAT 9,741,007 B1).

Claim 1

Rouaix discloses the following limitations:

A method for tracking actions of mobile assets used to perform a process within a facility, the method comprising: positioning an object tracker at a tracker location within the facility; providing a plurality of mobile assets to the facility; (see at least abstract and column 9 lines 40-65-the control system may include scanners to determine and record the item and/or item type of the items.  A control system may be configured to access position information for items and may provide position information to picking agents; stow and picking operations read into actions).
 wherein each mobile asset includes an identifier which is unique to the mobile asset; wherein the mobile asset is associated in a database with the identifier, an asset ID and an asset type;  (see at least figure 4, column 2 lines 25-65 and column 9 lines 40-65)).
wherein the object tracker defines a detection zone relative to the tracker location; wherein the object tracker comprises: a sensor configured to collect sensor input within the detection zone; (see at least abstract, column 6 lines 25-65 and column 9 lines 40-65).
a tracker computer in communication with the sensor to receive the sensor input; at least one algorithm for: (see at least column 2 lines 25-65, column 9 lines 40-65 and column 32 lines 55-60).
time stamping the sensor input with a detection time; (see at least  abstract, column 3 lines 10-40,  column 23 lines 65-67 and column 24 lines 1-26).
processing the sensor input to identify the identifier; processing the identifier to identify the asset ID and the asset type associated with the identifier; (see at least column 9 lines 40-65).
and generating an asset entry including the asset ID, the asset type, and the detection time; (see at least column 9 lines 40-65, column 23 lines 65-67 and column 24 lines 1-26).
the method further comprising: collecting, via the sensor, the sensor input wherein collecting the sensor input includes detecting the identifier when the mobile asset is located in the detection zone; (see at least column 6 lines 25-65 and column 9 lines 40-65).
 receiving, via the tracker computer, the sensor input; time stamping, via the tracker computer, the sensor input with a detection time; (see at least column 6 lines 40-65, column 23 lines 65-67 and column 24 lines 1-26).
processing, via the tracker computer, the sensor input to identify the identifier; (see at least column 9 lines 40-65).
processing, via the tracker computer, the identifier to identify the asset ID and the asset type associated with the identifier; and  generating, via the tracker computer, the asset entry (see at least column 9 lines 40-65, column 23 lines 65-67 and column 24 lines 1-26).

Claim 2
Furthermore, Rouaix discloses the following limitations:

wherein the tracker computer is in communication with a central data broker via a network, the method further comprising (see at least figure 10 and column 13 lines 55-65).

digitizing the asset entry using the object tracker; (see at least figure 10, column 9 lines 40-65, column 10 lines 1-20-the asset entry is transmitted via computers, column 34 lines 1-30).

transmitting the asset entry to the central data broker via the network; (see at least figure 10, column 9 lines 40-65, column 10 lines 1-20-the asset entry is transmitted via computers).

mapping the asset entry to an asset action list using the central data broker; and (see at least column 22 lines 5-30-picking instructions).

storing the asset action list to the database; wherein the asset entry and the asset action list are each associated with the asset ID and the asset type associated with the identifier (see at least figure 7B and column 10 lines 1-15).

Claim 7
Furthermore, Rouaix discloses the following limitations:

wherein the sensor comprises a camera; and wherein the sensor input is an image of the detection zone collected by the camera (see at least column 8 lines 30-55, column 15 lines 1-50, column 16 lines 5-20, column 19 lines 60-67 and column 20 lines 1-10).


Claim 10
Furthermore, Rouaix discloses the following limitations:

wherein the sensor comprises an RFID reader; wherein the identifier includes an RFID tag; and wherein the sensor input is RFID data read from the RFID tag by the RFID reader (see at least column 9 lines 40-65).

Claim 11
Furthermore, Rouaix discloses the following limitations:

wherein the mobile asset includes a plurality of labels arranged in a pattern; wherein the pattern defines the identifier (see at least column 9 lines 40-65).

Claim 12
Furthermore, Rouaix discloses the following limitations:

wherein the object tracker is affixed to a structure of the facility, such that the object tracker is fixed in position (see at least column 9 lines 40-65).

Claim 13
Furthermore, Rouaix discloses the following limitations:

wherein the object tracker is affixed to one of the mobile assets, such that the object tracker is mobile (see at least column 9 lines 40-65-RFID tag).

Claim 14
Furthermore, Rouaix discloses the following limitations:

wherein the object tracker comprises at least one algorithm for processing the sensor input to identify an interaction of the mobile asset at the detection time; (see at least column 23 lines 65-67 and column 24 lines 1-26).

the method further comprising: processing, via the tracker computer, the sensor input to identify the interaction; and inputting the interaction to the asset entry (see at least column 6 lines 40-65, column 10 lines 5-15, column 23 lines 65-67 and column 24 lines 1-26).

Claim 15
Furthermore, Rouaix discloses the following limitations:

wherein the object tracker comprises at least one algorithm for processing the sensor input to identify a location of the mobile asset at the detection time; (see at least column 9 lines 40-65, column 23 lines 65-67 and column 24 lines 1-26).

the method further comprising: processing, via the tracker computer, the sensor input to identify the location; and inputting the location to the asset entry (see at least column 9 lines 40-65 and column 10 lines 1-15).

Claim 17
Furthermore, Rouaix discloses the following limitations:

wherein the plurality of mobile assets comprises: at least one component part; and at least one part carrier (see at least column 7 lines 10-20, column 11 lines 60-65 and column 13 lines 5-15-DVDs case reads into carrier).

Claim 19
Furthermore, Rouaix discloses the following limitations:

wherein the mobile asset is a component part; (see at least column 13 lines 5-15-hardware).
and wherein the object tracker comprises at least one algorithm for processing the sensor input to determine an inspection result for the component part using the sensor input; (see at least column 9 lines 40-65).
the method further comprising: processing, via the tracker computer, the sensor input to determine the inspection result; and inputting the inspection result to the asset entry (see at least column 2 lines 25-55 -product description).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rouaix (US PAT 9,741,007 B1) in view of Schoner (US 2014/0035726 A1).

Claim 3
Furthermore, Schoner discloses the following limitations:

further comprising:

analyzing, via an analyst in communication with the database, the asset action list; wherein analyzing the asset action list comprises: determining an action event defined by the asset action list; and determining an action event duration of the action event (see at least paragraphs 0033, 0054 and 0059-0061-material flow in time and space, analysis of work flow and work performance for timeline and efficiency purpose; schedule of construction events).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings of Schoner into Rouaix in order to improve efficiency (Schoner paragraph 0054).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 4
Furthermore, Schoner discloses the following limitations:

further comprising:

generating, via the analyst, a tracking map defined by the asset action list; (see at least paragraphs 0054, figure 7 and 0033).

wherein the tracking map visually displays at least one action performed by the mobile asset associated via the asset ID and asset type with the asset action list. (see at least paragraphs 0054, figure 7, 0033 and 0075).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings of Schoner into Rouaix in order to improve efficiency (Schoner paragraph 0054).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 5
Furthermore, Schooner discloses the following limitations:

 further comprising:

generating, via the analyst, a heartbeat defined by the asset action list; wherein the heartbeat visually displays the action event duration and the action event. (see at least paragraphs 0033, 0054, 0059-0061 and 0075-material flow in time and space, analysis of work flow and work performance for timeline and efficiency purpose; schedule of construction events; 0113-show current state completion of a project or the states of completion of a project over time).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings of Schoner into Rouaix in order to improve efficiency (Schoner paragraph 0054).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.



Claim 6
Furthermore, Schoner discloses the following limitations:

wherein analyzing the asset action list comprises: determining a plurality of action events defined by the asset action list; and determining a respective action event duration for each action event of the plurality of action events; (see at least paragraphs 0033, 0054, 0059-0061 and 0075-material flow in time and space, analysis of work flow and work performance for timeline and efficiency purpose; schedule of construction events; 0113-show current state completion of a project or the states of completion of a project over time).
ordering the plurality of action events in a sequence according to time of occurrence; generating, via the analyst, the heartbeat; wherein the heartbeat visually displays the respective action event duration and the action event of each of the plurality of action events in the sequence. (see at least paragraphs 0033, 0054, 0059-0061 and 0075-material flow in time and space, analysis of work flow and work performance for timeline and efficiency purpose; schedule of construction events; 0113-show current state completion of a project or the states of completion of a project over time).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings of Schoner into Rouaix in order to improve efficiency (Schoner paragraph 0054).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 8
Furthermore, Schoner discloses the following limitations:

wherein the camera is an infrared sensitive camera (see at least at least paragraph 0028).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings of Schoner into Rouaix in order to improve efficiency (Schoner paragraph 0054).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 9
Furthermore, Schoner discloses the following limitations:

wherein the camera is a thermographic infrared sensitive camera (see at least at least paragraph 0028).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings of Schoner into Rouaix in order to improve efficiency (Schoner paragraph 0054).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rouaix (US PAT 9,741,007 B1) in view of Campero (US 8,730,044 B2).

Claim 16
Furthermore Rouaix discloses the following limitations:

wherein: the object tracker is one of a plurality of object trackers; (see at least column 9 lines 40-65).

Rouaix does not explicitly discloses the following limitations, however, Campero does:

and each one of the object trackers defines a detection zone relative to the tracker location; the method further comprising: (see at least figure 3A, column 4 lines 1-15, column 5 lines 25-35 and claims 5-6).

positioning each of the object trackers at a respective tracker location within the facility; (see at least figure 3A, column 4 lines 1-15, column 5 lines 20-40 and claims 5-6).

wherein the detection zone of each one of the object trackers overlaps the detection zone of at least one other of the object trackers. (see at least column 5 lines 35-45).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings of Campero into Rouaix in order to improve accuracy by utilizing multiple tracking devices (Campero column 6 lines 20-40).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rouaix (US PAT 9,741,007 B1) in view of Chan (8,950,671 B2).

Claim 18
Furthermore Rouaix discloses the following limitations:

wherein the mobile asset is a part carrier configured to carry at least one component part; (see at least column 7 lines 10-20, column 11 lines 60-65 and column 13 lines 5-15-DVDs case reads into carrier).
Rouaix does not explicitly discloses the following limitations, however, Chan does:

and wherein the object tracker comprises at least one algorithm for processing the sensor input to determine a quantity of component parts carried by the at least one part carrier; (see at least abstract-determining an inventory of items from scanned RFID tags inside a shopping cart).
the method further comprising: processing, via the tracker computer, the sensor input to determine the quantity of component parts; (see at least column 2 lines 30-45 and column 9 lines 5-10).
and inputting the quantity to the asset entry. (see at least column 2 lines 30-45,  column 9 lines 5-10 and column 14 lines 50-67).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to apply the teachings of Chan into Rouaix in order to improve efficiency (Chan background).  A person of ordinary skill in the art would have conceived the idea of creating such configuration.  Moreover, the claimed subject matter would have been no more than a predictable combination of known techniques according to their respective purposes within routine skill and creativity.

As per claim 20, claim 20 recite substantially similar limitations to claim 1 and is therefore rejected using the same art and rationale set forth above.    


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Lin (US2004/0164858 A1) in at least abstract discloses an RFID tracking system.   Chebbi (FR2983611 A1) discloses determining an action event duration of an action event (determining an execution time of a task realized on a vehicle.








	
CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	/ARIEL J YU/           Primary Examiner, Art Unit 3687